Filed 8/5/13 P. v. Asaad CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063487

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD197690)

MARK M. ASAAD,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Joan P.

Weber, Judge. Affirmed.



         Richard Jay Moller, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Respondent.

         In 2006, Mark M. Asaad entered a negotiated guilty plea to assault with a deadly

weapon or by means of force likely to cause great bodily injury (Pen. Code, § 245,

former subd. (a)(1)) with personal infliction great bodily injury (Pen. Code, § 12022.7,
subd. (a)). The court suspended execution of a five-year sentence (the two-year lower

term for assault and three years for the enhancement) and placed Asaad on five years'

probation. In 2008, the court revoked and reinstated probation. On three separate

occasions in 2010, Asaad was arrested for violations of the Health and Safety Code. In

2012, he filed a motion to withdraw his guilty plea in the instant case. In 2013, the court

denied the motion. Asaad appeals. We affirm.

                                     BACKGROUND

       In 2006, Asaad assaulted the victim by means likely to cause great bodily injury,

and great bodily injury resulted.

       In his plea withdrawal motion, Asaad contended that at the time of the plea, (1) he

was under the influence of oxycodone, and (2) his attorney told him the characterization

of his offense as a strike could be "removed from his record" after he completed

probation. The court concluded that Asaad's evidence was inconsistent with the record of

the change of plea proceedings.

       The court denied Asaad's request for a certificate of probable cause.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal.3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders).

       We granted Asaad permission to file a brief on his own behalf. He has not

responded. A review of the record pursuant to Wende and Anders has disclosed no

                                             2
reasonably arguable appellate issue. Asaad has been competently represented by counsel

on this appeal.

                                   DISPOSITION

       The order is affirmed.



                                                                HALLER, Acting P. J.

WE CONCUR:



MCDONALD, J.



O'ROURKE, J.




                                          3